___________

                                    No. 95-2156
                                    ___________

In re:    Larry Cummins,                *
                                        *
           Debtor.                      *
_________________________               *
                                        *
Harvey L. Bell,                         *
                                        *
              Appellant,                *
                                        *
     v.                                 *   Appeal from the United States
                                        *   District Court for the Western
Thomas E. Hays, Jr.; Larry              *   District of Arkansas.
Cummins Chevrolet Company;              *
Cummins Chevrolet & GEO, Inc.;          *
Coke Chevrolet Company,                 *
                                        *
              Appellees.                *   [UNPUBLISHED]
                                        *
Charles W. Tucker,                      *
                                        *
     Assistant United States            *
     Trustee.                           *

                                    ___________

                     Submitted:     December 14, 1995

                           Filed:   December 28, 1995
                                    ___________

Before MAGILL, BRIGHT and MURPHY, Circuit Judges.

                                    ___________


PER CURIAM.


     In this case, Harvey L. Bell, an attorney, appeals from a portion of
the rulings of the district court and bankruptcy court relating to the
debtor Larry Cummins' application to employ Bell and another attorney as
special counsel to bring certain civil lawsuits on behalf of the debtor and
his estate against third parties.
     Bell does not appeal or contest the order denying appointment
of   special counsel.        Bell reads the bankruptcy court's findings as
disparaging of Bell and, therefore, as an unwarranted disciplinary action
taken against him by the bankruptcy judge.          The district court affirmed the
order of the bankruptcy court.           Bell seeks to modify those findings of
fact.


        The simple resolution of this case is that findings of fact as made
by the bankruptcy judge do not give rise to an appealable order or review
absent an appeal from the underlying judgment or final order.


        Thus,    the    appeal   must    be    dismissed   for   want   of   appellate
jurisdiction.


        Accordingly, we dismiss the appeal from the order of the district
court for lack of jurisdiction.         No appeal has been taken here from a final
order under 28 U.S.C. § 1291.           An appeal to correct the factual findings
of the bankruptcy court will not lie where the final judgment is not
contested.      No extended opinion is required in this case.


        A true copy.


                Attest:


                       CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                              -2-